Exhibit (10)(iv)

FORM OF DIRECTOR PRORATED STOCK AGREEMENT

UNDER THE NORTHERN TRUST CORPORATION 2012 STOCK PLAN

This Agreement is entered into as of the          day of             , 20    ,
between Northern Trust Corporation (“Northern”) and
                    (“Participant”).

The Northern Trust Corporation 2012 Stock Plan (“Plan”) provides in Section 10
of the Plan for the awarding of stock units (“Stock Units”) to participants, who
may include directors of Northern who are not employees of the Corporation or
its Subsidiaries (collectively, the “Corporation”), as approved by the
Compensation and Benefits Committee (“Committee”) of the Board of Directors of
Northern. Capitalized terms not defined in this Agreement shall have the
meanings assigned to them in the Plan.

In the exercise of its discretion under the Plan, the Committee has determined
that the Participant should participate in the Plan and receive an award of
Stock Units under Section 10 of the Plan, and, accordingly, Northern and the
Participant hereby agree as follows:

 

1. Grant. Northern hereby grants to the Participant an award of Stock Units
equal in value to $            , as determined by the closing sale price of
Northern’s Common Stock (as defined below) on             , 20    , (which
represents a prorated award based on the Participant’s service on the Board from
the date of election on             , 20     to the regular vesting date set
forth in Paragraph 5 below), subject to the terms and conditions of the Plan and
this Agreement. A Stock Unit is the right, subject to the terms and conditions
of the Plan and this Agreement, to receive a distribution of a share of common
stock (“Common Stock”), pursuant to Paragraph 6 of this Agreement.

 

2. Stock Unit Account. Northern shall maintain an account (“Stock Unit Account”)
on its books in the name of the Participant which shall reflect the number of
Stock Units awarded to the Participant that the Participant is eligible to
receive in distribution pursuant to Paragraph 6 of this Agreement.

 

3. Dividend Equivalents. Except as provided below in Paragraph 7 of this
Agreement, upon the payment of any dividend on Common Stock occurring during the
period preceding the distribution of the Participant’s Stock Unit award pursuant
to Paragraph 6 of this Agreement, Northern shall credit to a cash account
maintained by Northern on its books in the name of the Participant with respect
to the Stock Units (“Dividend Equivalent Account”) an amount equal in value to
the dividends that the Participant would have received had the Participant been
the actual owner on the record date of the number of shares of Common Stock
represented by the Stock Units in the Participant’s Stock Unit Account on that
date (“Dividend Equivalents”). No interest or earnings shall be credited to the
Dividend Equivalent Account. Such Dividend Equivalents shall be subject to the
same forfeiture, vesting, and distribution provisions of this Agreement
applicable to the Stock Units to which such Dividend Equivalents relate.



--------------------------------------------------------------------------------

4. Forfeiture. If the Participant incurs a Separation from Service, as defined
in Paragraph 7(c) below prior to the vesting date set forth in Paragraph 5 of
this Agreement, the Participant’s Stock Units shall be forfeited and revert to
Northern, and Northern shall have no obligation after such date to pay Dividend
Equivalents pursuant to Paragraph 3 of this Agreement. Northern shall have no
further obligation to the Participant under this Agreement with respect to such
Stock Units.

 

5. Vesting. The Participant shall become 100% vested in his Stock Units upon the
date (the “vesting date”) that is the earliest to occur of (a) the date of the
Corporation’s 20    Annual Meeting of Stockholders (the “regular vesting date”),
(b) the date of the Participant’s death, or (c) the date of a Change in Control,
provided that the Participant has not incurred a Separation from Service prior
to the earliest of the foregoing three events.

 

6. Distribution. Except as provided below in Paragraph 7 of this Agreement,

 

  (a) Subject to Paragraph 6(b), if the Participant has become 100% vested in
his Stock Units upon the regular vesting date, the Stock Units shall be
distributed upon such regular vesting date, provided that the distribution shall
be treated as made on such date if made within the period described in Treasury
Regulation Section 1.409A-3(d), including without limitation the requirement
that the Participant shall in no event have the right directly or indirectly to
designate the taxable year of payment. Stock Units shall be distributed only in
shares of Common Stock so that, pursuant to Paragraph 1 of this Agreement and
this Paragraph 6, a Participant shall be entitled to receive one share of Common
Stock for each Stock Unit in the Participant’s Stock Unit Account.

 

  (b) If a Participant’s service on the Board of Directors of Northern shall
terminate by reason of death prior to the regular vesting date, all cash (as
provided in Paragraph 7) or Common Stock then distributable hereunder with
respect to the Participant shall be distributed to such individual, trustee,
trust or other entity (“Beneficiary”) as the Participant shall have designated
by an instrument in writing last filed with Northern prior to death, or in the
absence of a designation, to the following persons in the order indicated below:

 

  •  

The Participant’s spouse; if none, then,

 

  •  

The Participant’s children (in equal amounts); if none, then,

 

  •  

The Participant’s parents (in equal amounts); if none, then,

 

  •  

The Participant’s brothers and sisters (in equal amounts); if none, then,

 

  •  

The Participant’s estate.

Except as otherwise provided in Paragraph 7(c), such distribution shall be made
on the date of death, provided that the distribution shall be treated as made on
such date if made within the period described in Treasury Regulation
Section 1.409A-3(d), including without limitation the requirement that neither
the Participant (nor the Beneficiary) shall have the right directly or
indirectly to designate the taxable year of payment.

 

2



--------------------------------------------------------------------------------

  (c) If the Participant dies on or after the regular vesting date, but prior to
the distribution of all amounts to which the Participant is entitled hereunder,
all cash or Common Stock then distributable hereunder with respect to the
Participant shall be distributed to the Beneficiary designated by the
Participant, or, if none, to the persons identified in clause (b) of this
Paragraph 6, within the period described in clause (a) of this Paragraph 6,
except as otherwise provided in Paragraph 7(c).

 

  (d) In the case of Stock Units that become vested as a result of a Change in
Control, the Participant shall not be entitled to a distribution of such Stock
Units upon such Change in Control. Instead, any Stock Units that become vested
as a result of a Change in Control shall be distributed only upon the date, or
the occurrence of the event upon which, distribution would have been made in the
absence of such Change in Control. For purposes of this Paragraph 6(d) the
Annual Meeting in 20     shall be deemed to occur upon the third Tuesday in
April in that year.

 

7. Voluntary Deferral.

 

  (a) Subject to applicable law and the provisions of Paragraph 7(b), the
Participant may elect to defer receipt of the payment of all or any portion of
the Stock Units until the date on which the Participant incurs a Separation from
Service, as defined in clause (c) below. Any such election shall likewise apply
to the Dividend Equivalents payable with respect to such deferred Stock Units.
Deferred Dividend Equivalents shall be credited to a cash account with respect
to the Stock Units (“Cash Account”) maintained by Northern on its books in the
name of the Participant. Until the entire balance of a Cash Account has been
paid to the Participant or to the Participant’s Beneficiaries (as defined in
Paragraph 6), such balance shall be adjusted on the last day of each calendar
quarter to reflect accrued interest on such balance based on the rate of
interest determined from time to time by the Committee.

 

  (b)

A Participant may elect to defer receipt of the payment of all or any portion of
the Stock Units granted hereunder and related Dividend Equivalents to the date
of his or her Separation from Service, as defined in clause (c) below only if
the grant hereunder is made in the calendar year in which the Participant
initially becomes eligible to participate in the Plan, and the election is made
on a deferral election form provided by the Committee and completed and
delivered to the Committee within 30 days after the date on which the
Participant initially becomes eligible to participate in the Plan. Such election
shall be effective with respect to Stock Units described in Paragraph 1 that are
paid for services to be performed by the Participant after the date such
deferral election form is completed and delivered to the Committee and becomes
irrevocable with respect to such Stock Units and their related Dividend
Equivalents upon completion and delivery of such deferral election form to the
Committee. For purposes of applying the foregoing

 

3



--------------------------------------------------------------------------------

  provisions of this clause (b), the plan aggregation rules of Treasury
Regulation Section 1.409A-1(c) shall apply. A Participant’s election hereunder
shall remain in effect for grants of Stock Units in subsequent calendar years
and becomes irrevocable as of each December 31 with respect to Stock Units
granted for services performed in the immediately following calendar year, until
modified or revoked by the Participant by the completion and delivery to the
Committee of a form provided by the Committee for such purpose, setting out such
modification or revocation; any such modification or revocation shall be
effective only for Stock Units granted to the Participant for services performed
in calendar years beginning after the calendar year in which such modification
or revocation is completed and delivered to the Committee and shall have no
effect on the Stock Units granted hereunder.

 

  (c)

The entire balance of deferred Stock Units in the Stock Unit Account and
deferred Dividend Equivalents in the Cash Account shall be paid to the
Participant or to the Beneficiaries of the Participant (i) in a single lump sum
on the 10th business day following the date the Participant incurs a Separation
from Service, as defined below, or (ii) in up to 10 annual installments
beginning on the 10th business day following the date the Participant incurs a
Separation from Service, as defined below, as irrevocably designated by the
Participant in the applicable form described in clause (b) above. In the absence
of a designation, the entire balance of deferred Stock Units in the Stock Unit
Account and deferred Dividend Equivalents in the Cash Account shall be paid in a
single lump sum on the 10th business day following the date the Participant
incurs a Separation from Service, as defined below. For purposes of this
Agreement, the term “Separation from Service” shall mean the date on which the
Participant dies or otherwise terminates his or her membership on the Board of
Directors of Northern.

 

  (d) Deferred Stock Units in the Stock Unit Account shall be distributed only
in shares of Common Stock. In the event of a single lump sum distribution in
Common Stock, a certificate (or a non-certificated book entry) representing the
number of full shares of Common Stock equal to the number of such Stock Units in
the Stock Unit Account, registered in the name of the Participant or the
Beneficiaries of the Participant, shall be distributed to the Participant or the
Beneficiaries of the Participant, on the distribution date described in
Paragraph 7(c) above. In the event of a distribution in Common Stock in up to 10
annual installments, a certificate (or a non-certificated book entry)
representing the number of full shares of Common Stock equal to a fraction (the
numerator of which shall be the number of Stock Units in the Stock Unit Account,
and the denominator of which shall be the number of annual installments
designated by the Participant), registered in the name of the Participant or the
Beneficiaries of the Participant, shall be distributed to the Participant or the
Beneficiaries of the Participant, on the distribution date described in
Paragraph 7(c) above in each year of the installment period, provided that the
number of shares in each of the installments shall be rounded to the nearest
whole number of shares.

 

4



--------------------------------------------------------------------------------

  (e) Deferred Dividend Equivalents in the Participant’s Cash Account shall be
distributed in cash. In the event of a single lump sum distribution in cash, the
entire balance of the Participant’s Cash Account shall be distributed to the
Participant or the Beneficiaries of the Participant on the distribution date
described in Paragraph 7(c) above. In the event of a distribution in cash in up
to 10 annual installments, the balance of the Cash Account shall continue to
accrue interest and shall be distributed to the Participant or the Beneficiaries
of the Participant on the distribution date described in Paragraph 7(c) above in
each year of the installment period in an amount equal to the then current
balance in the Cash Account multiplied by a fraction, the numerator of which
shall be one, and the denominator of which shall be the number of years
remaining in the installment period.

 

8. Delivery of Shares. Northern may delay the issuance or delivery of shares of
Common Stock if Northern reasonably anticipates that such issuance or delivery
will violate federal securities laws or other applicable law, provided that the
issuance or delivery is made at the earliest date at which Northern reasonably
anticipates that such issuance or delivery will not cause such violation.

 

9. Adjustment. The Stock Units provided herein are subject to adjustment in
accordance with the provisions of Section 11 of the Plan.

 

10. No Obligation to Reelect. Nothing in the Plan or this Agreement shall be
deemed to create an obligation on the part of the Board of Directors to nominate
the Participant for reelection by Northern’s stockholders or to fill any vacancy
upon action of the Board of Directors.

 

11. Nontransferability. No interest hereunder of the Participant or any
Beneficiary shall be assignable or transferable by voluntary or involuntary act
or by operation of law other than by testamentary bequest or devise or the laws
of descent or distribution, all rights hereunder shall be wholly unalienable and
beyond the power of any person to anticipate or in any way create a lien or
encumbrance thereon; and distribution shall be made only to (i) the Participant,
(ii) the Participant’s personal representative in the event of the Participant’s
adjudicated disability, or (iii) the Participant’s Beneficiaries in the event of
the Participant’s death, upon his, her or their own personal receipts or
endorsements. Any effort to exercise the powers herein denied shall be wholly
ineffective and shall be grounds for termination by the Committee of all rights
hereunder.

 

12. Withholding. In the event that federal, state or local taxes must be
withheld from any distribution hereunder, (a) the Corporation shall deduct from
any such distribution in cash the amount of such required withholding and,
(b) with respect to distributions in shares of Common Stock, subject to such
rules and limitations as may be established by the Committee from time to time,
withholding obligations, if any, shall be satisfied from one of the following
elected by the Participant: (i) by cash payment by the Participant; (ii) through
the surrender of shares of Common Stock already owned by the Participant that
are acceptable to the Committee; or (iii) through the surrender of shares of
Common Stock to which the Participant is otherwise entitled under the Plan,
provided, however, that such shares under this clause (iii) may be used to
satisfy not more than the Corporation’s minimum statutory withholding
obligation, if any (based on minimum statutory withholding rates for Federal and
state tax purposes, including payroll taxes, that are applicable to such taxable
income).

 

5



--------------------------------------------------------------------------------

13. Administration. The Plan is administered by the Committee. The rights of the
Participant hereunder are expressly subject to the terms and conditions of the
Plan (including continued shareholder approval of the Plan), together with such
guidelines as have been or may be adopted from time to time by the Committee.
The Participant hereby acknowledges receipt of a copy of the Plan.

 

14. No Rights as Shareholder. Except as provided herein, the Participant will
have no rights as a shareholder with respect to the Stock Units.

 

15. Interpretation. Any interpretation by the Committee of the terms and
conditions of the Plan, this Agreement or any guidelines shall be final. This
Agreement shall be construed under the laws of the State of Delaware without
regard to the conflict of law provisions of any state. Capitalized terms not
defined in this Agreement shall have the meanings assigned to them in the Plan.

 

16. Sole Agreement. This Agreement, together with the Plan, is the entire
Agreement between the parties hereto, all prior oral and written representations
being merged herein. No amendment or modification of the terms of this Agreement
shall be binding on either party unless reduced to writing and signed by the
party to be bound. This Agreement shall be binding upon, inure to the benefit
of, and be enforceable by the parties hereto and their respective successors.

IN WITNESS WHEREOF, the Participant and Northern Trust Corporation by its duly
authorized officer have signed this Agreement the day and year first written
above.

 

Northern Trust Corporation By:       Participant

 

6